Pennington, J.
— The action below was brought by James Kearney, styling himself acting executor of Ravaud Kearney, deceased, for arrearages of rent. On the first appearance of the parties, the defendant objected to the authority of the plaintiff; that three other persons were executors of Ravaud Kearney. The justice over-ruled this objection, and proceeded to try the cause. The justice ought not to have over-ruled this matter; the objection was taken in time. The plaintiff ought to have made out his authority, The very style of action shows that if the plaintiff below was executor at all, that he was not sole executor, by styling himself acting executor. If others were executors with him, they ought to have been made plaintiffs. I am of opinion, that the judgment be reversed.
Kirkpatrick, C. J. and Rosseii, J__Of the same opinion. Judgment reversed.